 

F|LED

January 9, 2019
UNl'l`l£l) S'l`/\TES DlS'l`RlC'l` COURT l*`(')R 'l`l~ll:`, CLERK, ns DlSTRWT

EASTERN D|ST T
CAL\FOR

HASTERN [)ISTRICT (`)F C/\LlFORN[/\

DEPUTY Cl_ERK

 

 

 

UNlTE[) STA"[`ES OF /\MERICA,
Case No. 2:14-CR-()0043-GEB
Plainti|"f,
()RDER FOR RELEASE ()F

)

)

)

v. )
) PERS()N lN CUSTODY
)
)
)

DANlEL ALLEN COA"I`S,
Defendant.
TO: UNlTED STATES MARSHAL:
This is to authorize and direct you to release DANIEL ALhEN COATS, Case No. 2:14-(`.R-
00043-GEB, Charge 18 USC § 3606 , from custody subject to the conditions contained in the
attached “Notice to Defendant Being Released” and for the following reasons:
Release on Personal Recognizance

Bail Posted in the Sum of$

 

Unsecured Appearance Bond
Appearance Bond with 10% Deposit
Appearance Bond with Surety
Corporate Surety Bail Bond

\/ (Other) All conditions of supervised release previously issued

remain in full force and effect, including new condition of electronic

monitorin .

This release order is not effective until the date defendant has signed and understands the

attached “Notice to Defendant Being Released”.

§ /j (..
lssued at Sacramento_CA on JanuarY 9. 2019 at l -._Q 3 PM

 

 

 

